Exhibit 10.1

 

The undersigned Lender hereby

 

ý            APPROVES the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

o            DOES NOT APPROVE the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

 

Lender’s Name:

 Royal Bank of Canada

 

 

 

 

By:

 /s/ Jason York

 

 

 

 

Name:

  Jason York

 

 

 

 

Title:

Attorney-In-Fact

 

 

 

 

Date:

4/27/05

 

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby

 

ý            APPROVES the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

o            DOES NOT APPROVE the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

 

Lender’s Name:

  Bank of Oklahoma National Association

 

 

 

 

By:

  /s/ Michael M. Logan

 

 

 

 

Name:

  Michael M. Logan

 

 

 

 

Title:

  Senior Vice President

 

 

 

 

Date:

  29 April, 2005

 

 

--------------------------------------------------------------------------------


 

The undersigned Lender hereby

 

ý            APPROVES the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

o            DOES NOT APPROVE the waiver of the 90-day delivery deadline for the
stand-alone balance sheet and related statement of income and cash flows of the
Borrower for the fiscal year ending December 31, 2004 (and the accompanying
opinion of the Borrower’s independent certified public accountants) to permit
delivery of audited financial statements and the auditors’ opinion at any time
prior to June 30, 2005.

 

 

Lender’s Name:

  U.S. Bank

 

 

 

 

By:

  /s/ Kathryn A. Gaiter

 

 

 

 

Name:

  Kathryn A. Gaiter

 

 

 

 

Title:

  Vice President

 

 

 

 

Date:

  April 28, 2005

 

 

--------------------------------------------------------------------------------